Citation Nr: 0120002	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Upon reviewing the record, the Board is of the 
opinion that additional development is warranted.  Therefore, 
the disposition of the issue of entitlement to service 
connection for an eye disability will be held in abeyance 
pending further development by the RO, as requested below.

The Board notes that in the November 2000 substantive appeal 
(VA Form 9), the veteran indicated that he desired a travel 
Board hearing at the local RO.  However, in January 2001 
correspondence, the veteran withdrew this request.  In view 
of the foregoing, the Board is satisfied that the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Congenital or developmental defects, such 
as refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2000).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including a disease of 
the central nervous system, becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1133 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 
(2000).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. 
§ 1113 (West 1991 & Supp. 2000).

The veteran's service medical records are negative for 
findings of an eye disability for VA purposes.  A September 
1943 enlistment examination report notes myopia.  Vision was 
20/30 bilaterally, corrected to 20/20 bilaterally.  A 
February 1946 separation examination showed no eye 
abnormalities.  Uncorrected vision was 20/25 in the right 
eye, and 20/20 in the left eye.

An August 1999 report from the veteran's private physician, 
Dr. S.S., indicates that the veteran had a best corrected 
visual acuity of finger counting only in his right eye, and 
20/70 in his left eye.  He explained that the veteran had 
bilateral optic nerve atrophy with cupping and pallor due to 
"long-standing neglected glaucoma."  The physician reported 
that although the veteran had bilateral mild-to-moderate 
cataracts, it was the optic nerve damage that caused his 
decreased vision.

In September 1999, the veteran filed a claim of entitlement 
to service connection for an "eye condition."  He reported 
experiencing "severe eye strain" during his service as an 
aerial photographer, and maintained that he received 
treatment for eye strain at both the Davis Monthan Field 
Hospital in Tucson, Arizona, and the Bluenthal Field Hospital 
in Wilmington, North Carolina.

In November 1999 correspondence, Dr. S.S. reported treating 
the veteran for eye complaints since 1993.  He explained that 
the veteran complained of "continued eye strain of many 
years duration," and indicated that he sought treatment "on 
several occasions" during service.  In addition, the veteran 
gave a history of "astigmatism for years."  The physician 
related that an examination revealed astigmatism of one 
diopter in each eye, and advanced glaucoma with optic nerve 
damage and advanced visual field loss.  He explained that the 
veteran's best corrected visual acuity was 20/200 in the 
right eye, and 20/50 in the left eye.  The record notes that 
the veteran's optic nerves remained pale with advanced 
cupping, and his visual fields had not improved despite the 
use Timoptic eye drops.  The physician indicated that the 
veteran recently developed cataracts, and suggested that 
surgery was needed.

Based on this evidence, a January 2000 rating decision denied 
service connection for an eye disability.  The veteran filed 
a notice of disagreement with this decision later that month, 
and submitted a substantive appeal in November 2000, 
perfecting his appeal.

As noted above, the veteran maintains that his service 
medical records are incomplete.  In particular, he asserts 
that there are outstanding service medical records related to 
treatment for eye strain at both the Davis Monthan Field 
Hospital in Tucson, Arizona, and the Bluenthal Field Hospital 
in Wilmington, North Carolina.  In view of the recent 
legislative change, the Board finds that the RO should 
contact the record custodian and attempt to obtain any 
outstanding medical treatment records.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While a November 
1999 report from Dr. S.S. notes treatment of the veteran's 
eye disability since 1993, the underlying medical records 
have not been associated with the claims folder.  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to service connection for an eye disability 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the Board finds that the current record may not be 
sufficient to make a decision on the claim.  In particular, 
although the record demonstrates the veteran does have 
current eye disability, it is unclear as to whether the any 
current eye disability is related to service.  The veteran 
reports that he performed duty as a high altitude 
photographer in service.  He believes this duty damaged his 
eyes due to the blinding sun at 28,000 feet that prevented 
him from taking pictures even with "Polaroid" sunglasses.  
He maintains a flight surgeon treated him with eye drops.  As 
noted above, the reported service medical records pertaining 
to eye treatment are not of record but have not been 
requested specifically.  The November 1999 report from Dr. 
S.S. is, on preliminary review, highly ambiguous as to 
whether the physician believed any current eye pathology is 
related to the veteran's period of active service.  There is 
no clear statement from the physician indicating that he is 
linking current eye disability to service.  The report does 
allude to a history of eyestrain for many years that the 
veteran reported occurred in service.  The veteran is advised 
that he needs to substantiate his claim by submitting a 
medical opinion from Dr. S.S., or any other competent medical 
provider, linking a current eye disability to service.  
Moreover, the Board notes that Dr. S.S. first treated the 
veteran in 1993, approximately 47 years after his separation 
from service, and did not have the benefit of reviewing the 
claims folder before rendering an opinion.  

The Board is not prepared to rule definitively at this time 
whether a VA examination is required in this case under the 
provisions of the VCAA, or the pending implementing 
regulations.  Such a determination would appear to be 
contingent upon other preliminary development action.   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his eye 
disability that are not currently a part 
of the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the November 1999 letter from 
Dr. S.S. reflecting treatment for the 
veteran's eye disability since 1993.  The 
RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The RO should follow all appropriate 
adjudicative procedures in requesting 
additional service medical records from 
the record custodian.  At a minimum, this 
request should include the reported 
treatment records from Davis Monthan 
Field Hospital in Tucson, Arizona, and 
the Bluenthal Field Hospital in 
Wilmington, North Carolina.  The RO 
should assure that the claims file 
contains either records developed from 
such a request, or documentation that no 
records could be located by the record 
custodians.  If the record custodians are 
unable to provide the requested records, 
the RO must make a determination that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Following the above actions, the RO 
should review the record in light of the 
record and the VCAA as well as any 
implementing regulations to determine 
whether a VA medical examination or 
opinion is required to decide the case.  
If the RO determines that a VA medical 
examination or opinion is required, the 
veteran should be afforded an examination 
by an appropriately qualified physician 
to determine the nature and etiology of 
any current eye disability.  All 
indicated studies must be conducted.  The 
Board notes that congenital or 
developmental defects, such as refractive 
error of the eye, are not diseases or 
injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) 
(2000).  After the examination and review 
of the evidence in the claims folder, the 
physician should express opinions as to 
the following:

(a)  What is the correct diagnostic 
classification of any current eye 
disability found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current eye disability 
is causally related to service or any 
incident or event in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report, if any, and 
the required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  In addition, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for an eye disability.  
If the veteran's claim remains denied, he 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




